MEMORANDUM *
Defendant Michael Eugene Carpenter appeals the district court’s order denying his suppression motion. Carpenter was convicted of possession of a firearm in connection with a drug trafficking offense in violation of 18 U.S.C. § 924(c), pursuant to a guilty plea that expressly preserved his right to appeal the denial of his suppression motion. The sole question on appeal is whether the warrantless search of Carpenter’s hotel room violated the Fourth Amendment. The district court denied Carpenter’s motion to suppress, holding that by opening the door and stepping aside, Carpenter’s girlfriend consented to a search of the hotel room. We affirm.
At the heart of the dispute is whether the girlfriend’s act of opening the hotel door was voluntary. The district court found that it was. Although there is evidence from which the district court could have inferred that the act of opening the door was involuntary, the district court expressly declined to make this inference. That declination was not clearly erroneous. See United States v. Cervantes, 219 F.3d 882, 887 (9th Cir.2000) (noting that while a decision to deny a suppression motion is reviewed de novo, the underlying factual findings are reviewed for clear error).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.